Citation Nr: 0932109	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  03-26 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased apportionment of the Veteran's 
disability compensation benefits beginning April 1, 2002.


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to August 
1984.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 special apportionment 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina, which, in 
pertinent part, found that an increased apportionment of the 
Veteran's disability compensation for his wife and two minor 
children was not warranted.  

In June 2004 the Board remanded the case for further action 
by the originating agency.  The case has been returned to the 
Board for further appellate action.

The appeal was most recently adjudicated by the Washington 
D.C. RO.  It characterized the issue on appeal as entitlement 
to an increased apportionment of the Veteran's disability 
compensation for the period between April 1, 2002, and 
October [redacted], 2005.  The appellant's claim for an increased 
apportionment was recognized as being received on March 13, 
2002.  Any increase in an apportionment award would be 
effective from April 1, 2002, the first day of the month 
following the month in which the claim was received.  
38 C.F.R. § 3.400(e)(1) (2008).  In addition, the youngest 
child of the Veteran and appellant turned 18 on October [redacted], 
2005 and the Veteran and the appellant divorced in November 
2004.  

The appellant has reported, however, that two of her children 
continued to attend highs school and college after reaching 
the age of 18 and before the age of 23, and has also alleged 
that one of these children was learning disabled and unable 
to live on her own.  This allegation raises a claim for 
entitlement to recognition of that dependent as a helpless 
child.  The record does not reflect that this matter has been 
adjudicated.  The Board's decision does not reach the 
question of when the Veteran's children ceased to be 
recognized as his dependents for VA purposes. 


FINDINGS OF FACT

1.  The appellant is the mother and the Veteran is the father 
of V.K., born December [redacted], 1985 and J.K., born October [redacted], 
1987; the appellant was married to the Veteran until November 
2004.  

2.  Throughout the claims period, the Veteran was in receipt 
of a 100 percent disability rating for service-connected 
disabilities, including schizophrenia, his income exceeded 
his expenses.  

3.  Throughout the claims period, the appellant's expenses 
exceeded her income.

4.  At all times during the period beginning April 1, 2002 
the apportionment was less than 20 percent of the Veteran's 
benefits.

5.  An apportionment of 20 percent of the Veteran's benefits 
during the period beginning April 1, 2002 would not cause the 
Veteran undue hardship.


CONCLUSION OF LAW

The criteria for an apportionment of increased apportionment 
of the Veteran's VA disability compensation benefits for the 
period beginning April 1, 2002, have been met.  38 U.S.C.A. § 
5307 (West 2002); 38 C.F.R. §§ 3.450, 3.451 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).  

In the June 2004 remand, the Board ordered that the appellant 
and the Veteran should be provided notice that complied with 
the provisions of the VCAA, including notice of the 
information and evidence needed to substantiate the 
appellant's claim for an increased apportionment.

Subsequent to the Board's remand, the United States Court of 
Appeals for Veterans Claims (Court) held that the VCAA does 
not apply to decisions regarding how benefits are 
distributed.  Sims v. Nicholson, 19 Vet. App. 453, 456 
(2006).  An apportionment decision involves deciding how 
existing benefits are distributed.  Under the reasoning in 
Sims, the VCAA is not applicable to this claim.

The Board finds that there is no indication that additional 
action is needed to comply with any existing duty to assist 
the parties.  Neither the appellant nor the Veteran has 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that has not been obtained.  
Examinations and medical opinions are not necessary for an 
apportionment claim.  

Legal Criteria

A Veteran's benefits may be apportioned if a Veteran is not 
residing with his or her spouse or his or her children and a 
claim for apportionment is filed for or on behalf 
of the spouse or children.  38 C.F.R. § 3.452(a) (2008).

VA regulations provide for two types of apportionments.  The 
first type is a "general" apportionment, which may be paid 
under the circumstances set forth in 38 C.F.R. § 3.450.

More specifically, all or any part of the compensation 
payable on account of any Veteran may be apportioned if the 
Veteran is not residing with his spouse or children and the 
Veteran is not reasonably discharging his responsibility for 
the spouse's and children's support.  38 U.S.C.A. § 
5307(a)(2) (West 2002); 38 C.F.R. § 3.450(a)(1)(ii).

It is not necessary for the claimant to establish the 
existence of hardship in order to obtain an apportionment 
under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. App. 294 
(1993).

The second type of apportionment is a "special" 
apportionment. Under this type of apportionment, without 
regard to any other provision regarding apportionment, where 
hardship is shown to exist, compensation may be apportioned 
between the Veteran and his dependents on the basis of the 
facts of the individual case as long as it does not cause 
undue hardship to the other persons in interest. 

In determining the basis for special apportionment, 
consideration is to be given to such factors as the amount of 
VA benefits payable, other income and resources of the 
Veteran and those dependents on whose behalf the 
apportionment is claimed, and the special needs of the 
Veteran, his dependents and the apportionment claimants.  

Apportionment of more than 50 percent of the Veteran's 
benefits is ordinarily considered to constitute undue 
hardship on him or her; but apportionment of less than 20 
percent of his or her benefits would not provide a reasonable 
amount for any apportionee.  38 C.F.R. § 3.451 (2008).

Analysis

The Veteran and the appellant were legally married in April 
1981 and had four children during their marriage.  Their two 
youngest children, V.K., and J.K., were born on December [redacted], 
1983 and October [redacted], 1987, respectively.  

Effective January 10, 1991, the Veteran was in receipt of a 
100 percent disability rating for service connected 
schizophrenia. 

In October 1991, the appellant informed VA that she and the 
Veteran had separated and requested an apportionment for 
herself and her four minor children.  The apportionment was 
granted in a December 1991 special apportionment award 
decision.  Thereafter, $156.00 per month was apportioned to 
the appellant and her children from the Veteran's disability 
compensation.  

The appellant regularly requested increases in her 
apportionment award, and the apportionment reached a maximum 
of $500 dollars a month from June 1, 1999 to February 29, 
2000, before being reduced as children reached the age of 18 
and the Veteran and appellant were divorced.  See August 2, 
1999 award letter.

In a statement dated in December 2000, a Veteran's Service 
Officer reported that consultations with the Veteran's social 
worker, someone from the fiduciary branch, and someone from 
the benefits section of a state mental health department 
indicated that the Veteran's expenses exceeded his income; 
while a field visit indicated that all of the needs of the 
appellant and the children were being met.

The current claim for increased apportionment of the 
Veteran's disability compensation was received in March 2002.

Along with her claim for an increased apportionment, in March 
2002 the appellant provided a list of her monthly expenses.  
She stated that she had $4,380.00 in monthly expenses, plus 
yearly expenses of $800.00 for car maintenance and $200.00 
for school activities.

In another financial statement received in May 2002, the 
appellant reported monthly expenses of $2,760.00 and spending 
$300.00 a year on health insurance.  

The appellant provided a third statement of her finances in 
September 2002.  Her listed expenses, when calculated on a 
monthly basis, totaled approximately $2,373.00.  

A similar statement of expenses was received from the 
Veteran's custodian in September 2002.  The Veteran's monthly 
expenses totaled $2,055.42.  The custodian noted that she did 
not know how much the Veteran paid on a monthly basis for his 
mortgage.  

The September 2002 statement from the Veteran's custodian did 
not include the Veteran's income, but VA's Manual M-21 at 
that time provided for a monthly payment of $2,440.00 for a 
Veteran with a spouse and two children.  See M21-1, Part 
VIII, Change 42 (December 2001).  After withholding of the 
appellant's apportionment, the Veteran's income from VA 
benefits in September 2002 would have been $2,140.00.

In November 2002, a VA employee performed a field examination 
at the Veteran's home.  The Veteran lived in a three bedroom 
brick home, and had no obvious needs.  The Veteran's 
custodian reported that the Veteran had monthly expenses of 
$325 for a truck payment, $285 for insurance on three autos, 
$290 for power, $90 for telephone, $80 for a credit card 
payment, $130 for fuel for the automobiles, and $40 for home 
insurance.  These sums totaled $1,240.  The Veteran was noted 
to receive full monthly VA compensation for disabilities 
rated as 100 percent disabling.  He was also in receipt of 
Social Security and Medicare benefits.  According to the 
custodian the Veteran had $5,064 in his account.

In a statement received by VA in December 2002, the appellant 
noted that she and her children had been evicted from their 
home due to the increased cost of living.  She also stated 
that her car had been totaled.  The appellant reported that 
she worked at the United States Postal Service (USPS) as a 
custodian and made $15.00 an hour.  

The appellant's request for an increased apportionment was 
denied in a March 2003 special apportionment award decision.  
The RO noted that the Veteran had monthly expenses of 
$1,823.26 and monthly income of $2,440.00.  The appellant's 
monthly expenses were listed as $2.785.00.  The RO determined 
that the record contained no evidence warranting an increase 
in the appellant's apportionment award.  

The appellant submitted a VA Form 5655, Financial Status 
Report, in July 2005, and indicated that she had monthly 
expenses totaling $2,497.00.  She also indicated that she 
owed $10,000.00 in outstanding medical bills and had recently 
been discharged in bankruptcy.  Her monthly income totaled 
$2,190.00 and her net take home pay totaled $1,095.00.  

In response to the appellant's July 2005 Financial Status 
Report, the RO sent the appellant a letter requesting 
clarification of her current financial situation.  
Specifically, the letter requested that the appellant submit 
documentation from her bankruptcy, provide details regarding 
a recent car purchase and the incurrence of her medical debt, 
and clarify the calculating of her monthly net take home pay.  

In reply, the appellant provided numerous documents in 
support of her claim in March 2006.  A February 2003 Order 
from the United States Bankruptcy Court noted that the 
appellant's Chapter 13 Trustee had made a full distribution 
of funds, discharged the Chapter 13 Trustee, and converted 
the appellant's case to a Chapter 7 Bankruptcy.  The 
appellant also provided documentation establishing that she 
had net annual pay of $28,651.64, or $2,387.64 per month, and 
a June 2005 retail buyer's order indicated that she had 
purchased a Chevrolet Malibu.  

In a statement accompanying her documents, the appellant 
wrote that her hospital bills were from treatment for a back 
injury incurred during military service for which she 
underwent surgery in January 2006.  She was expected to 
return to work between April and July 2006, and pay stubs 
from March and April 2006 indicated that her income consisted 
of payments from her remaining leave and $1,400.00 per month 
in disability benefits from an insurance company.  The 
appellant also reported that her monthly expenses, including 
rent, utilities, and payments for her car and insurance, 
totaled $1,823.00.  

In May 2006 the appellant was evicted from her current 
residence, and a July 2006 Consent Judgment establishes that 
the appellant agreed to pay $3,655.00 in back rent.  

An updated Financial Status Report was also received from the 
Veteran's custodian in July 2005.  Reported monthly expenses 
totaled $2,234.91, including the Veteran's mortgage payment.  
No expenses were attributed to clothing or gasoline.  The 
Veteran had $2,274.29 in a bank account and real estate 
valued at $72,355.98.  He owed $7,538.82 as the remaining 
balance on the loan to purchase a truck, and $198.79 on 
credit card account.  No amounts were past due.  The 
custodian reported no sources of income for the Veteran, but 
VA records establish that the Veteran received $2,323.00 in 
VA disability compensation after deduction of the $200.00 
apportionment being paid to the appellant.

The initial issue is whether the Veteran reasonably 
discharged his responsibility for the support of his 
dependents for the period between April 1, 2002, and October 
[redacted], 2005.  38 C.F.R. § 3.450.  The record demonstrates that 
the appellant received a portion of the Veteran's VA 
compensation benefits during the claims period in accordance 
with her status as the Veteran's spouse and for the care of 
their minor children.  Specifically, she received an 
apportionment in the amount of $300.00 per month for the 
period prior to August 1, 2004, and an apportionment of 
$200.00 per month thereafter.

The Veteran's VA disability compensation includes additional 
payment for his dependents.  In addition, throughout the 
claims period, the apportionment from the Veteran's 
disability compensation was greater than the amount of 
additional compensation he received for his dependents.  For 
example, at the time the appellant's claim for an increased 
apportionment was filed in March 2002, the Veteran received 
$277.00 in additional compensation for a Veteran with a 
spouse and two children, while the appellant received $300.00 
per month in an apportionment.  See M21-1, Part VIII, Change 
42 (December 2001).  Furthermore, following the divorce of 
the Veteran and the appellant, the appellant continued to 
receive an apportionment in the amount of $200.00, while the 
additional compensation paid to the Veteran for his one minor 
child was $88.00.  See M21-1, Part VIII, Change 51 (December 
2004)

As the apportionment received by the appellant during the 
claims period exceeded the amount of additional compensation 
paid to the Veteran for his dependents, the Board finds that 
the Veteran provided reasonable financial support for his 
dependents.  As a result, there is no basis to award the 
appellant an increased apportionment of the Veteran's 
benefits under 38 C.F.R. § 3.450.  

The Board must now consider whether an increased 
apportionment is warranted under the provisions pertaining to 
a special apportionment.  

The Board notes that the appellant's reports of monthly 
expenses have varied throughout the claims period.  In 
addition, she did not provide any information regarding her 
income until July 2005, when her monthly take home pay was 
listed as $1,095.00.  However, the available evidence does 
establish that while the appellant was employed, she was 
evicted twice from her home, entered into bankruptcy, and had 
monthly expenses that generally exceeded her income.  
Therefore, hardship is demonstrated and a special 
apportionment is for consideration.  

With respect to the Veteran's finances, his expenses were 
last reported to exceed income in 2000.  At that time his 
Social Security Award had reportedly been suspended, and he 
was in receipt of between $1,866 and $1,906 in VA 
compensation after payment of the apportionment.

Since that time, his custodian reports that the Social 
Security benefit has been restored and the amount of his VA 
benefit has increased.  He has been able to accrue some 
modest savings, remain current on all debts and maintain the 
mortgage on his property.  The amount of the Social Security 
benefit has not been reported, but it provides further 
financial security to the Veteran and a greater ability on 
his part to provide support to his dependents.  

The appellant's submissions have been confusing at times, but 
show a difficult financial situation with unpaid bills, 
bankruptcy and evictions.  Given the relative financial 
positions of the parties, an increased level of apportionment 
is warranted.  The regulatory guidance is that 20 percent of 
a Veteran's benefits are deemed the minimum to provide a 
reasonable level of support for an apportionee, and it 
appears that a higher level of apportionment could begin to 
cause financial hardship to the Veteran.

Accordingly, an increase in the level of apportionment to 20 
percent of the Veteran's VA benefits is granted.    


ORDER

Entitlement to an increased apportionment of the Veteran's 
disability compensation benefits from April 1, 2002, to 20 
percent of his benefit, is granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


